[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Plaintiff's objections to defendant's Revised and Amended Request to Revise are overruled as to Request to Revise #1, #3 and #4, and sustained as to Request to Revise #2.
Defendant is entitled to require plaintiff to plead each cause of action in separate counts (Practice Book 138), so that a Motion to Strike a particular count or counts can be filed. When plaintiff "incorporates", for example, Paragraph 15d, Count One into Count Two, plaintiff makes it impossible for a Motion to Strike to be directed to Count Two, if Paragraph 15 and Count One allege a valid cause of action.
Plaintiff is ordered to comply with defendant's Request to Revise, as stated above, and in 15 days.
KOLETSKY, J.